Per Curiam.
1. There being no substantial difference between the definitions of ordinary care given in the Code of 1910, § 3471, and in the Code of 1933, § 105-201, in a damage suit based on the negligence of the defendant, it was not prejudicial error requiring the grant of a new trial for the court to give in charge to the jury the definition a's contained in the Code of 1910, rather than that contained in the Code of 1933.
2. Where a suit is based-on acts of negligence in (1) allowing and permitting its wire to obstruct the traveled portion of a street, and (2) in failing to put a guard or barrier or place a; light thereon or thereabouts, and (3) in failing to notify petitioner of said obstructions, and (4) in failing to remove said wire from said street within a reasonable time after the same had fallen, a ehatge that so far as the last alleged act *524of negligenoo was concerned, if the jury found that the defendant exercised ordinary care in discovering the wire and removing it, the plaintiff would not be entitled to recover, was not error for the reason assigned, that it impliedly authorized the jury to find against the defendant a's to any or all of the other alleged acts of negligence, whether the defendant had any actual notice of the wire being down or not, and whether the defendant had a reasonable time to take the necessary precautions from the time the wire first fell in the street, in the absence of actual notice.
Decided October 8, 1937.
Bede, Goodrich & Bede, for plaintiff in error.
Ilewlell ■& Dennis, 0. J. Ooogler, contra.
3. There is no merit in the other assignment of error. The evidence authorized the verdict.

Judgment affirmed.


Stephens, J’. J., and Sutton, J., concur. Felton, J., dissents.